Citation Nr: 0424109	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  95-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right middle finger injury.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for plate-like 
atelectasis, right lower lobe.

5.  Entitlement to service connection for viral pneumonia.

6.  Entitlement to service connection for periodontal disease 
for VA outpatient dental treatment purposes.

7.  Entitlement to a compensable evaluation for service-
connected status post excision of benign lesion from left 
occipital area.

8.  Entitlement to a compensable evaluation for service-
connected status post excision of right forehead lesion.

9.  Entitlement to a compensable evaluation for service-
connected appendectomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran has active duty service from January 1970 to 
January 1974, and from February 1980 to July 1998.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs Regional 
Office in New Orleans, Louisiana (hereinafter RO).  In 
January 1997 and May 2002, the Board remanded the claims for 
additional development.  

In this decision, the Board reopens the claims for service 
connection for a left shoulder disorder and for residuals of 
a right middle finger injury.  The reopened claims, and the 
claim for treatment for periodontal disease, are the subject 
of the REMAND portion of this decision.  




FINDINGS OF FACT

1.  In an unappealed decision, dated in April 1979, the RO 
denied a claim for service connection for a left shoulder 
injury.

2.  The evidence received since the RO's April 1979 decision 
that denied service connection for a left shoulder injury, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  In an unappealed decision, dated in April 1979, the RO 
denied a claim for service connection for a disability of the 
middle finger of the right hand.

4.  The evidence received since the RO's April 1979 decision 
that denied service connection for a disability of the middle 
right finger, which was not previously of record, and which 
is not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The appellant does not have a heart disorder as a result 
of his service.

6.  The appellant does not have plate-like atelectasis, right 
lower lobe as a result of his service.

7.  The appellant does not have viral pneumonia as a result 
of his service.

8.  The veteran's service-connected status post excision of 
benign lesion from left occipital area is productive of a 
well-healed asymptomatic scar; it is not shown to be: 
moderate and disfiguring, poorly nourished with repeated 
ulceration, painful and tender on objective demonstration, 
productive of functional loss, to cover an area or areas 
exceeding 6 square inches (39 sq. cm.), or to be superficial 
and unstable.

9.  The veteran's service-connected status post excision of 
right forehead lesion is productive of a well-healed 
asymptomatic scar; it is not shown to be moderate and 
disfiguring, productive of one characteristic of 
disfigurement, poorly nourished with repeated ulceration, 
painful and tender on objective demonstration, to cover an 
area or areas exceeding 6 square inches (39 sq. cm.), or to 
be superficial and unstable.  

10.  The veteran's service-connected appendectomy scar is not 
shown to be productive of: functional loss, a superficial and 
poorly nourished scar with repeated ulceration, a scar which 
is shown to painful and tender on objective demonstration, a 
deep scar covering an area or areas exceeding 6 square inches 
(39 sq. cm.), a superficial scar that covers an area or areas 
of 144 square inches (929 sq. cm.) or greater, or a 
superficial and unstable scar.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's April 1979 decision which denied a claim of entitlement 
to service connection for a left shoulder disorder; the claim 
for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

2.  New and material evidence has been received since the 
RO's April 1979 decision which denied a claim of entitlement 
to service connection for a right middle finger disability; 
the claim for residuals of a right middle finger injury is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).

3.  A heart disorder was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2003).

4.  Plate-like atelectasis, right lower lobe was not incurred 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

5.  Viral pneumonia was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2003).

6.  The criteria for a compensable evaluation for service-
connected status post excision of benign lesion from left 
occipital area have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (as in 
effect prior to August 30, 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7800 (as in effect August 30, 
2002).  

7.  The criteria for a compensable evaluation for service-
connected status post excision of right forehead lesion have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (as in effect prior 
to August 30, 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7800 (as in effect August 30, 2002).  

8.  The criteria for a compensable evaluation for service-
connected appendectomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (as in effect prior to August 30, 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.118, Diagnostic Code 7800 (as in effect 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran's first period of 
active duty was from January 1970 to January 1974, and that 
he had a second period of duty which was, for a time, 
determined to have run from February 1980 to December 1992.  
However, the service organization subsequently determined 
that the veteran had been continued on active duty after 
December 1992, and ordered Permanent Change of Station to his 
home of record pending further orders.  The service 
organization determined that the correct date for release 
from extended active duty should be July 31, 1998.  See 
Department of the Air Force letter, dated in September 1998.  

In addition, the Board notes that in January 1997, the Board 
denied the claims for a heart disorder, "plate-like 
atelectasis, right lower lobe," and viral pneumonia, and 
denied two of the increased rating claims currently on 
appeal, and remanded the claims for a left shoulder disorder, 
a disability of the right middle finger, and periodontal 
disease, and one of the increased rating claims currently on 
appeal.  In January 2002, however, the Board issued a vacatur 
of its January 1997 decision.  The vacatur left the remand 
portion of the decision intact.  

I.  New and Material Evidence

A review of the claims files shows that the RO initially 
denied the veteran's claims of entitlement to service 
connection for a left shoulder disorder, and a middle right 
finger disability, in April 1979.  There was no appeal, and 
the RO's decisions became final.   See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In March 1993, the veteran filed to reopen his claim.  In 
December 1993 the RO denied the claims.  The veteran has 
appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  For the purpose of this 
claim, new and material evidence is defined as follows: 
[E]vidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.


The most recent and final denial of this claim was the RO's 
decision dated in April 1979.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1979 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

In his claim, the veteran asserted that he injured his left 
shoulder, and his middle right finger, during his first 
period of service.  He asserted that he injured his left 
shoulder while playing basketball in 1971, and that he was 
treated at Robbins Air Force Base, and later in Germany, for 
his symptoms through 1974.  With regard to the claim for a 
right middle finger disability, he asserted that he injured 
his finger in 1974 while working on a car, and that he was 
treated for his symptoms at New Ulm, Germany.  See veteran's 
claim (VA Form 21-4176), received in September 1978.  

The evidence of record at the time of the RO's April 1979 
decision included the veteran's service medical records, 
which consisted solely of an entrance examination report 
which contained no relevant findings.  An October 1978 
response from the National Personnel Records Center (NPRC) 
showed that the NPRC stated that it had no other medical 
records on file.  

At the time of the RO's April 1979 decision, there was no 
competent evidence showing that the veteran had a left 
shoulder disorder, or a disability of the middle right 
finger, or that either one of the claimed disorders was 
related to his service.  

The Board initially notes that as of April 1979, the veteran 
had not yet began his second period of active duty, which ran 
from February 1980 to July 1998.  In addition, the post-
service medical evidence includes VA outpatient treatment and 
examination reports, and private health care reports, which 
show that the veteran has received treatment for left 
shoulder symptoms.  Of particular note, a VA joints 
examination report, dated in April 2003, contains diagnoses 
noting "left shoulder impingement syndrome, etiology 
traumatic by the veteran's history as he has had left 
shoulder pain since his basketball injury dating back to his 
service duty in Germany," and "traumatic injury to the 
right third finger, requiring sutures now with mild decreased 
range of motion involving the distal interphalangeal joint."  

The medical evidence that was not of record at the time of 
the RO's April 1979 decision is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  In particular, 
since the RO's April 1979 decision, the veteran served an 
additional period of active duty, which fundamentally changes 
the nature of the claims.  Furthermore, the new medical 
evidence includes an April 2003 VA examination report, which 
contains diagnoses "by history" that appear to associate a 
current left shoulder, and right middle finger disorder, with 
the veteran's service.  The Board therefore finds that the 
submitted evidence bears directly and substantially upon the 
issues at hand, that this evidence is probative of the issues 
at hand, and is material.  See e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claims are therefore 
reopened.  

II.  Service Connection

The veteran argues that service connection is warranted for a 
heart disorder, "plate-like atelectasis, right lower lobe," 
and viral pneumonia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

The veteran's service medical records include examination 
reports, dated in January and November of 1980, which do not 
contain any relevant findings.  A September 1981 examination 
report, and accompanying test reports, indicates that an EKG 
was within normal limits.  Reports, dated between March and 
June of 1986, indicate that the veteran was admitted to the 
hospital with EKG (electrocardiogram) changes showing 
nonspecific ST changes.  However, repeat EKG's showed a 
"marked clearing," and that the veteran's EKG was normal.  
It was noted that he had a history of smoking 11/2 packs of 
cigarettes per day for twelve years.  A thallium stress test 
resulted in a normal myocardial scan.  An assessment noted 
"no evidence of ischemic heart disease."  The assessment 
was no historical evidence of CAD (coronary artery disease).  
In October 1988, the veteran was treated for symptoms that 
included fatigue and productive cough.  It was noted that he 
smoked one to two packs per day.  The assessments included 
bronchitis.  Other reports dated in October 1988 note that 
the veteran was treated for URI (upper respiratory 
infection).  In March 1991, he was treated for atypical 
pneumonia, which was noted as resolving within 3 days.  An 
accompanying chest X-ray report shows that the results were 
determined to be within normal limits.  He was again treated 
for bronchitis in 1992.  

The claims files also contain VA and non-VA reports dated 
during the veteran's second period of active duty (i.e., 
between February 1980 and July 1998).  As for the private 
medical evidence dated during this time, reports from the 
South Georgia Medical Center (SGMC), dated between 1985 and 
1987, include a March 1985 pulmonary nuclear scan which shows 
that there was a defect posteriorly which was probably a 
posterior segment of the right upper lobe or an apical 
segment of the lower lobe, and that the findings were 
consistent with a solitary pulmonary embolus.  An April 1985 
lung scan report shows that "the lung scan perfusion and 
washout studies now appear normal."  

The VA reports include a May 1993 VA general medical 
examination report that notes a history of abnormal EKG's on 
two occasions, and a "remote past history of one bout of 
pneumonia, full recovery, no residuals."  Accompanying EKG 
and chest X-ray reports indicate that the results were within 
normal limits.  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1998 and 2003.  

A November 1999 VA joints examination report shows that the 
veteran reported a history of smoking 11/2 packs of cigarettes 
a day for 15 to 20 years, and that he had stopped the year 
before.  The diagnoses included hyperlipidemia and obesity.  

VA outpatient treatment reports, dated between 1999 and 2003, 
include a November 2002 report which shows that the veteran 
reported that he was taking Keflex for acute bronchitis, and 
that he had had a current or recent URI.  

A VA examination report, dated in April 2003, shows that the 
veteran denied having any chronic pulmonary conditions and 
stated that he did not require any treatments such as CPAP, 
oxygen, inhalers or neubulizer therapy.  He stated that his 
current physician had not diagnosed him with any pulmonary 
condition.  The examiner essentially stated that the veteran 
did not currently have a cardiac or pulmonary disorder.  
Accompanying reports include a March 2003 EKG report which 
notes a nonspecific T-wave abnormality, and that the results 
were abnormal.  An April 2003 chest X-ray report contains an 
impression of "no active disease."  An April 2003 
cardiology echocardiogram report contains an impression of 
normal LVSF with borderline enlarged aortic root.  

A.  Heart Disorder

Under 38 U.S.C.A. §§ 1110 and 1131, it is essential that 
there be a current disability in order to establish service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, the veteran's claim must be denied because the 
medical evidence does not show that he currently has a heart 
disorder.  Specifically, the April 2003 VA examiner concluded 
that the veteran did not have an established diagnosis of any 
cardiac disease, nor was he being followed for any such 
condition.  The examiner noted the veteran's history of 
abnormal EKG's, but stated that this workups have not 
resulted in a diagnosis of heart disease.  The relevant 
diagnosis was "no clinical evidence of chronic pulmonary nor 
cardiac disorder."  The examiner further stated that no 
chronic pulmonary or cardiac disorder was found in the 
veteran's C-file.  In this regard, the examiner noted that in 
spite of having had an abnormal EKG in service, the 
associated thallium stress test was normal, and that, 
"Therefore, this does not constitute a disability."  There 
is no competent, contradictory evidence of record.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.

B.  Plate-like Atelectasis, Right Lower Lobe, and Viral 
Pneumonia

The veteran's claim must be denied because the medical 
evidence does not show that he currently has either plate-
like atelectasis, right lower lobe, or viral pneumonia.  
Gilpin; Brammer; Rabideau.  The SGMC reports include a March 
1985 pulmonary nuclear scan report that indicates that the 
veteran had a defect posteriorly which was probably a 
posterior segment of the right upper lobe or a apical segment 
of the lower lobe, and that the findings were consistent with 
a solitary pulmonary embolus.  However, an April 1985 lung 
scan report showed that "the lung scan perfusion and washout 
studies now appear normal."  The veteran was again treated 
for bronchitis in 1992.  The May 1993 VA general medical 
examination report noted a "remote past history of one bout 
of pneumonia, full recovery, no residuals."  Thus, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, the April 2003 VA examiner noted the 
veteran's inservice medical history, and stated that the 
veteran had had "several nonpermanent bouts of bronchitis, 
viral syndrome, and one bout of pneumonia in the remote 
past."  It was noted that the veteran's treatment for 
bronchitis "resolved without any residual," and that he had 
"fully recovered" from his 1991 bout with pneumonia.  The 
examiner further stated, "In 1987, plate-like atelctasis by 
chest X-ray which resolved with treatment of the acute 
pulmonary condition at that time.  The veteran has had no 
residual since."  The examiner concluded that there was no 
clinical evidence of chronic pulmonary disorder, and he 
further stated that no chronic pulmonary disorder was found 
in the veteran's C-file.  There is no competent, 
contradictory evidence of record.  The Board therefore finds 
that the preponderance of the evidence is against the claims, 
and that the claims must be denied.


III.  Higher Evaluations

The veteran essentially argues that he is entitled to a 
compensable evaluation for his service-connected status post 
excision of benign lesion from left occipital area, status 
post excision of right forehead lesion, and appendectomy 
scar.  

As the veteran is appealing the original assignments of 
disability evaluations following an award of service 
connection, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (as in 
effect prior to August 30, 2002), a 10 percent evaluation 
requires a moderate; disfiguring scar of the head, face, or 
neck.  

Under 38 C.F.R. § 4.118, DC's 7803 and 7804 (as in effect 
prior to August 30, 2002), a 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration, or scars which are shown to painful and 
tender on objective demonstration.  

Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to 
August 30, 2002), other scars will be rated on limitation of 
function of the part affected.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).  

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  38 C.F.R. § 4.118 (2003).  
Under DC 7800 (as in effect August 30, 2002), disfigurement 
of the head, face, or neck, with one characteristic of 
disfigurement, warrants a 10 percent evaluation.  Under note 
(1), the 8 characteristics of disfigurement for purposes of 
evaluation under § 4.118, are: a scar 5 or more inches (13 or 
more cm.) in length; scar at least one- quarter inch (0.6 
cm.) wide at widest part; surface contour of scar elevated or 
depressed on palpation: scar adherent to underlying tissue; 
skin hypo-or hyper- pigmented in an area exceeding six square 
inches (39-sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39-sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39- 
sq. cm.). Under note (3) the adjudicator is to take into 
consideration unretouched color photographs when evaluating 
under these criteria.

Under DC 7801 (as in effect August 30, 2002), scars, other 
than head, face, or neck, that are deep or that cause limited 
motion, warrant a 10 percent evaluation for: Area or areas 
exceeding 6 square inches (39 sq. cm.).  

Under DC 7802 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.

Under DC 7803 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: scars, superficial, unstable.  

Under DC 7804 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: scars, superficial, painful on 
examination.  

Under DC 7805 (as in effect August 30, 2002), scars, other, 
will be rated based on limitation of function of affected 
part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

A.  Status-post Excision of Benign Lesion, Left Occipital 
Area

In December 1993, the RO granted service connection for 
status-post excision of benign lesion from left occipital 
area.  This disability has been evaluated as noncompensable 
under 38 C.F.R. § 4.118, DC 7805, with an effective date of 
January 1, 1993.  See 38 C.F.R. § 3.31 (2003).  

The relevant medical evidence consists of a May 1993 VA 
general medical examination report and an April 2003 VA 
examination report.  The May 1993 report notes that the 
veteran reported a history of having a benign mole removed 
from the back of his neck (and another one from the right 
forehead), with "no complications."  There were no relevant 
findings on examination (the examiner discussed the right 
forehead scar stated, "No other lesions noted.").  The 
relevant diagnosis was status postoperative benign moles 
posterior neck (and right forehead).  

An April 2003 VA examination report shows that the examiner 
noted the veteran's history of a left occipital scar after a 
benign mole was removed.  The examiner stated, "He has not 
had any residuals, tenderness, pain or problems with this 
site since the removal."  On examination, the left occipital 
scar was benign in appearance and very difficult to find.  
There was a 1.5 centimeter (cm.) healed surgical incision 
that was "very faintly visible."  There was no depression, 
no keloid formation, no elevation, no erythema, no excessive 
tissue underneath the scar, no tenderness to touch and no 
hypersensitivity.  The relevant diagnosis was left occipital 
scar for the removal of a benign mole.  The examiner stated, 
"There is no residual as a result of this scar."  

The Board finds that the claim must be denied.  The evidence 
does not show that the veteran has functional loss due to the 
residuals of his status post excision of benign lesion from 
left occipital area.  Accordingly, a compensable rating is 
not warranted pursuant to DC 7805.  The Board further notes 
that DC 7805 is the same under both the "old" and "revised" 
regulations.  

A compensable rating is not warranted under any other 
potentially applicable code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Specifically, the evidence does not 
show that this disability is moderate and disfiguring, poorly 
nourished with repeated ulceration, or painful and tender on 
objective demonstration.  Accordingly, a compensable rating 
is not warranted pursuant to Diagnostic Codes 7800, 7803, or 
7804 (as in effect prior to August 30, 2002).  With regard to 
the revised regulations, the evidence does not show that this 
disability is productive of one characteristic of 
disfigurement, covers an area or areas exceeding 6 square 
inches (39 sq. cm.), is superficial and unstable, or is 
painful on examination.  Accordingly, a compensable rating is 
not warranted pursuant to Diagnostic Codes 7800, 7801, 7803, 
or 7804 (as in effect August 30, 2002).  

B.  Status Post Excision of Right Forehead Lesion

In December 1993, the RO granted service connection for 
status post excision of right forehead lesion.  This 
disability has been evaluated as noncompensable under 
38 C.F.R. § 4.118, DC 7800, with an effective date of January 
1, 1993.  See 38 C.F.R. § 3.31 (2003).  

The relevant medical evidence consists of a May 1993 VA 
general medical examination report and an April 2003 VA 
examination report.  The May 1993 report notes that the 
veteran reported a history of having a benign mole removed 
from the right forehead, with "no complications."  On 
examination, there was a small postoperative scar on the 
right forehead which was "almost invisible and is not 
disfiguring."  The relevant diagnosis was status 
postoperative benign moles of the posterior neck and right 
forehead.

An April 2003 VA examination report shows that the examiner 
noted the veteran's history of a right forehead scar after a 
benign mole was removed.  The examiner stated, "The veteran 
indicates that he has not had any pain, tenderness or 
instability with the scar."  On examination, the right 
forehead scar was "intoned" and difficult to see.  It was 
not disfiguring.  There was a slight depression that was due 
to the veteran's normal configuration of his temporal region.  
The scar was at the hairline and measured one cm.  It was 
faintly visible.  There was no keloid formation, no 
elevation, no excessive scarring, and there was no excessive 
scar tissue palpable underneath.  There was no tenderness and 
no hypersensitivity to touch.  The relevant diagnosis was 
right forehead scar for the removal of a benign mole, and it 
was noted, "There is no residual."  

The Board finds that the claim must be denied.  The evidence 
does not show that the veteran's status post excision of 
right forehead lesion is productive of a scar that is a 
moderate and disfiguring.  Accordingly, a compensable rating 
is not warranted pursuant to DC 7800 (as in effect prior to 
August 30, 2002).  In addition, as of August 30, 2002, a 
compensable evaluation is not warranted under DC 7800, as the 
evidence does not show that this disability is productive of 
one characteristic of disfigurement.  Accordingly, a 
compensable rating is not warranted pursuant to DC 7800 (as 
in effect August 30, 2002).  

A compensable rating is not warranted under any other 
potentially applicable code.  Schafrath.  Specifically, the 
evidence does not show that this disability is poorly 
nourished with repeated ulceration, or painful and tender on 
objective demonstration.  Accordingly, a compensable rating 
is not warranted pursuant to Diagnostic Codes 7803, or 7804 
(as in effect prior to August 30, 2002).  With regard to the 
revised regulations, the evidence does not show that this 
disability covers an area or areas exceeding 6 square inches 
(39 sq. cm.), is superficial and unstable, or is painful on 
examination.  Accordingly, a compensable rating is not 
warranted pursuant to Diagnostic Codes 7803, or 7804 (as in 
effect August 30, 2002).


C.  Appendectomy Scar

In December 1993, the RO granted service connection for an 
appendectomy scar.  This disability has been evaluated as 
noncompensable under 38 C.F.R. § 4.118, DC 7805, with an 
effective date of January 1, 1993.  See 38 C.F.R. § 3.31 
(2003).  

The relevant medical evidence includes a May 1993 VA general 
medical examination report notes that on examination, there 
was an old lower quadrant appendectomy scar, well healed, 
non-symptomatic.  

An April 2003 VA examination report shows that the examiner 
noted the veteran's history of an appendectomy scar.  On 
examination, the appendectomy scar was noted to be in the 
right lower quadrant, 10 cm. long, horizontal, and well-
healed.  There was no underlying tissue formation or 
adhesions that could be palpated.  There was no tenderness, 
no elevation and no depression.  The scar blended into the 
abdominal wall skin tone.  The relevant diagnosis was 
appendectomy scar, with "no residual as a result of the 
scar."  

The Board finds that the claim must be denied.  The evidence 
does not show that the veteran has functional loss due to the 
residuals of his appendectomy scar.  Accordingly, a 
compensable rating is not warranted pursuant to DC 7805.  The 
Board further notes that DC 7805 is the same under both the 
"old" and "revised" regulations.  

A compensable rating is not warranted under any other 
potentially applicable code.  Schafrath.  Specifically, the 
evidence does not show that this disability is productive of 
a superficial, poorly nourished scar with repeated 
ulceration, or a scar which is shown to painful and tender on 
objective demonstration.  Accordingly, a compensable rating 
is not warranted pursuant to Diagnostic Codes 7803 or 7804 
(as in effect prior to August 30, 2002).  With regard to the 
revised regulations, the evidence does not show that this 
scar is deep or causes limited motion and that it covers an 
area or areas exceeding 6 square inches (39 sq. cm.), that it 
is superficial and causes limited motion and covers an area 
or areas of 144 square inches (929 sq. cm.) or greater, that 
it is superficial and unstable, or that it is superficial and 
painful on examination.  Accordingly, a compensable rating is 
not warranted pursuant to Diagnostic Codes 7801, 7802, 7803, 
or 7804 (as in effect August 30, 2002).  

IV. Conclusion

With regard to the claims for service connection, the Board 
has considered the appellant's written testimony submitted in 
support of the claims.  However, lay statements are not 
competent evidence of a diagnosis, or a nexus between the 
claimed conditions and the veteran's service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the appellant's claims must be denied.  

With regard to the claims for higher evaluations, the Board 
has determined that higher evaluations are not warranted for 
the veteran's service-connected status post excision of 
benign lesion from left occipital area, status post excision 
of right forehead lesion, and appendectomy scar.  To that 
extent, the written testimony of the veteran as to an 
increased level of severity of the disabilities at issue is 
unsupported.  As such, higher schedular evaluations are not 
for assignment.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

V.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

With regard to the claims for service connection for a left 
shoulder disorder, and residuals of a right middle finger 
injury, in light of the result here, (the Board has reopened 
the veteran's claims, and directed that additional 
development be undertaken), the Board finds that a detailed 
discussion of the VCAA is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran in the reopening of these claims is essentially 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  Therefore, any further discussion of whether VA 
has complied with the VCAA at this time would be premature.  

With regard to the other claims, the VCAA requires that VA 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the present case, the Board finds the RO has 
satisfied its obligations under the VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's December 1993 decision that the evidence 
did not show that the criteria for service connection for the 
claimed conditions, or for higher evaluations for the claimed 
conditions, had been met.  Those are the key issues in this 
case, and the RO's decision, as well as the May 1994 
Statement of the Case (SOC) and the February 1999 and July 
2003 Supplemental Statements of the Case (SSOC's), informed 
the appellant of the relevant criteria.  In addition, in 
November 2002, the RO notified the veteran of the information 
and evidence the RO would obtain and the information and 
evidence the veteran was responsible to provide.  The Board 
concludes that the discussions in the November 2002 letter, 
the RO's December 1993 decision, the SOC, and the SSOC's, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the November 2002 notice, the Board 
notes that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, in the November 2002 letter, the veteran was 
notified that VA would make reasonable efforts to help him to 
get evidence related to his claim, to include requesting 
service medical and/or personnel records as well as relevant 
records of treatment received at VA and other facilities.  He 
was told that he could submit any evidence he desired VA to 
consider.  He was requested to complete authorizations (VA 
Forms 21-4142 and 21-4138) for all evidence that he desired 
VA to attempt to obtain.  In January 2003, the veteran 
submitted authorizations for the release of records from five 
private health care providers, and stated that he had no 
additional evidence to submit.  Of particular note, in the 
veteran's January 2003 submissions, he stated that he had 
received treatment from Edward Morgan, M.D., Carl Goodman, 
M.D., and at the Lagniappe Hospital (Lagniappe).  That same 
month, the RO requested the veteran's records from each of 
these health care providers.  However, no response was 
received from either Dr. Morgan or Dr. Goodman, and in a 
letter, received in February 2003, Lagniappe stated that it 
did not have any of the veteran's records.  In the July 2003 
SSOC, the RO informed the veteran that no records were 
obtained from Lagniappe, Dr. Morgan or Dr. Goodman.  See 
38 C.F.R. § 3.159(e).  The Board further notes that the July 
2003 SSOC contained the full text of 38 C.F.R. § 3.159.  See 
VAOPGCPREC 7-2004 (June 24, 2004).  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, the Board 
notes that an opinion by the General Counsel's Office held 
that the Pelegrini I Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004); see also VAOPGCPREC 7-
2004 (June 24, 2004). 

The Board further notes that the February 2002 letter and the 
July 2003 SSOC were sent to the veteran after the RO's 
decision that is the bases for this appeal.  See Pelegrini 
II, No. 01-944, slip op. at 8-11 (June 24, 2004).  As noted 
in Pelegrini II, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  Id.  
In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided by the time the 
VCAA was enacted.  In reviewing AOJ determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the 
AOJ's decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In Pelegrini 
II, the Court specifically recognized that where notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  In such cases, the Court stated that an appellant 
has the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini II, No. 01-944, 
slip op. at 10 (June 24, 2004).  Here, although the notice 
provided to the appellant on November 2002 was not given 
prior to the first AOJ adjudication of the claims, the notice 
and the July 2003 SSOC were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and their content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service, VA and non-VA medical records.  
The veteran has also been afforded VA examinations.  With 
regard to the claims for service connection, the Board has 
determined that the veteran does not have the claimed 
conditions (heart disorder, viral pneumonia and plate-like 
atelectasis, right lower lobe.  Therefore, etiological 
opinions need not be obtained.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2003); see also Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a left shoulder 
disorder is reopened; the appeal is granted to this extent 
only and is subject to the following development.

Having submitted new and material evidence, the claim of 
entitlement to service connection for residuals of a right 
middle finger injury is reopened; the appeal is granted to 
this extent only and is subject to the following development.  

Service connection for a heart disorder is denied.  

Service connection for plate-like atelectasis, right lower 
lobe is denied.

Service connection for viral pneumonia is denied.

A compensable evaluation for service-connected status post 
excision of benign lesion from left occipital area is denied.  

A compensable evaluation for service-connected status post 
excision of right forehead lesion is denied.  

A compensable evaluation for service-connected appendectomy 
scar is denied.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

With regard to the claims for a left shoulder disorder, and 
residuals of a right middle finger injury, a review of the 
claims files shows that the veteran has repeatedly stated 
that he is receiving Workers' Compensation (WC) benefits for 
otherwise unspecified orthopedic disorders.  See e.g., April 
2003 VA examination report; October 2001 and November 2002 VA 
outpatient treatment reports; veteran's statement (VA Form 
21-4138), received in November 2002.  However, the underlying 
WC decision, and its supporting medical documentation, is not 
currently associated with the claims files.  On remand, these 
should be obtained.  

With regard to the claim for periodontal disease, the Board 
initially notes that the veteran filed his claim in March 
1993.  In December 1993, the RO denied the veteran's claim, 
which it characterized as a claim for "service connection 
for periodontal disease."  

In January 1997, the Board remanded the veteran's claim for 
periodontal disease.  In its remand, the Board noted that the 
governing regulation that became effective in January 1994 
makes periodontal disease, including any replaceable missing 
teeth, a service-connected disability for examination or 
treatment purposes only, and that this regulation was less 
favorable than the version of the regulation in effect at the 
time that the veteran filed his claim.  See e.g., 38 C.F.R. 
§ 3.382 (1993) (providing that gingivitis is not a disease 
entity and is not ratable, but that under certain 
circumstances, pyorrhea shown during service involving one or 
more teeth necessitating extraction, may be a sufficient 
basis for a grant of service connection for the tooth or 
teeth involved).  The Board directed the RO to determine 
whether the earlier version of the regulation must therefore 
be applied.  Citing Karnas v. Derwinski, 1 Vet. App. 313 
(1991).  The Board further directed that, "the RO should 
review the related question of eligibility for VA outpatient 
dental treatment," to include giving consideration to Mays 
v. Brown, 5 Vet. App. 303 (1993) (holding that where the 
relevant Service Secretary has failed to comply with the 
notification provision set forth in 38 U.S.C.A. § 1712(b)(2) 
(governing eligibility for outpatient dental treatment), the 
application time limits set forth in 38 U.S.C.A. 
§ 1712(b)(1)(B)(iii) and 38 U.S.C.A. § 17.123(b)(1)(i)(B) do 
not begin to run).  

In January 2002, the Board issued a vacatur of its January 
1997 decision.  However, the vacatur left the remand portion 
of the decision intact.  

In May 2002, the Board again remanded the claim.  In its 
remand, the Board noted that the RO had recharacterized the 
issue as one of entitlement to service connection for dental 
treatment purposes.  However, the Board noted that the RO had 
failed to comply with the January 1997 remand, as it had not 
discussed the pertinent statutes or regulations governing VA 
outpatient dental treatment, or the Court's holding in Mays 
concerning those provisions.  

In a July 2003 supplemental statement of the case, the RO 
determined that the veteran was not eligible for outpatient 
dental treatment under 38 U.S.C.A. § 1712 (West 2002).  
Specifically, the RO determined that he did not meet the 
criteria under Class I, II(a) or II(b).  Id.  The RO stated 
that it had referred the issue of whether VA had complied 
with the relevant notification requirements as set forth in 
Mays v. Brown, 5 Vet. App. 303 (1993) to the VAMC.  

In summary, the RO has not yet complied with the Board's 
January 1997 instruction to determine whether the 1993 
version of the regulations is more favorable to the veteran's 
claim, and, if so, whether the relevant criteria for service 
connection have been met.  Karnas.  Therefore, a remand is in 
order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In 
addition, the claim for service connection for periodontal 
disease for purposes of outpatient dental treatment is 
inextricably intertwined with the issue of entitlement to 
service connection for a compensable dental condition (i.e., 
residuals of periodontal disease).  See 38 C.F.R. §§ 3.381, 
3.382 (1993).  Therefore, this issue must be referred to the 
RO for consideration. 

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:


1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his left shoulder and right 
middle finger symptoms since April 2003 
(i.e., since the most recent VA 
examination report of record), which are 
not currently associated with the claims 
files.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  The RO should direct a diligent 
search of VA and military records to 
determine whether a statement, signed by 
appellant, acknowledging receipt of an 
explanation of eligibility for VA dental 
outpatient treatment, exists (or, if he 
refused to sign such statement, a 
certification that he was provided with 
such an explanation).  If any such 
statement or certification is available, 
it should be obtained and associated with 
the claims folder.  If such statement or 
certification is not available or is 
determined not to have existed, this 
should be expressly noted in the claims 
folder.

3.  The RO should obtain copies of any 
decision that granted or denied workmen's 
compensation benefits, together with the 
related documentation, including, but not 
limited to, supporting medical 
documentation, recommendations for future 
examinations/evaluations, and indications 
regarding the duration of those payments.  
Those records should be associated with 
the claims files.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  With 
regard to the claim for periodontal 
disease, after the aforementioned 
development has been carried out, the 
RO's decision should include a 
determination as to whether the 1993 
version of the regulations is more 
favorable to the veteran's claim, and, if 
so, whether the relevant criteria for 
service connection have been met.  The RO 
should also determine whether service 
connection for periodontal disease for 
purposes of outpatient dental treatment 
is warranted.  If any of the 
determinations remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



